Citation Nr: 1001337	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative changes.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1960 to April 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the ratings for the Veteran's knee 
disabilities, each, to 10 percent, effective February 13, 
2002.  In November 2004, a hearing was held before a Decision 
Review Officer (DRO) at the RO; a transcript of the hearing 
is associated with the claims file.  This case was before the 
Board in September 2006 and in July 2008, when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-
connected left knee disability has been manifested by X-ray 
confirmed arthritis; ankylosis, instability/subluxation, 
and/or compensable limitations of flexion or extension are 
not shown.  

2.  Throughout the appeal period, the Veteran's service-
connected right knee disability has been manifested by X-ray 
confirmed arthritis; ankylosis, instability/subluxation, 
and/or compensable limitations of flexion or extension are 
not shown.  





CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee 
degenerative changes is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 
5261 (2009).  

2.  A rating in excess of 10 percent for residuals of a right 
knee sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (Fed. Cir. 2009).  August 2008 and December 2008 
letters provided the Veteran notice that is Vazquez-Flores-
compliant.  The claims were thereafter readjudicated (curing 
any notice timing defect).  See October 2009 supplemental 
statement of the case.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He has not identified any postservice treatment 
records that remain outstanding.  The RO arranged for the 
Veteran to be examined in connection with these claims in 
September 2002 and in March 2007.  The Veteran's 
representative alleges that the March 2007 examination was 
inadequate (and suggests another examination is necessary) 
because the examiner did not perform range of motion testing 
for extension.  The Board finds this allegation without 
merit; as will be discussed in greater detail below, the 
March 2007 VA examination included complete range of motion 
studies, both flexion and extension.  There is no indication 
in the evidentiary record (nor assertion by the Veteran) that 
the disabilities have increased in severity in the interim 
since he was examined.  Without any evidence or allegation of 
worsening since the March 2007 examination, the Board finds 
no reason to seek another examination.  Accordingly, VA's 
duty to assist is met, and the Board will address the merits 
of the claim.  

B.	Factual Background

Historically, the Veteran's STRs show that he sprained his 
right knee.  A March 1981 rating decision granted service 
connection for left knee degenerative changes (based on a 
December 1980 VA orthopedic examination) and residuals of a 
right knee sprain, rated 0 percent.  The instant claim for 
increase was received in February 2002.  

The Veteran has not identified any knee treatment he received 
in the year preceding February 2002.

On September 2002 VA examination, the Veteran complained that 
weather changes bother him.  He denied wearing any support 
for his knee disabilities.  On physical examination, his 
patellae were mobile but stable, there was no ligamentous 
laxity (cruciates or collateral), and there was diffuse 
intraarticular crepitation in both knees.  Range of motion 
studies found: left knee flexion to 150 degrees; right knee 
flexion to 155 degrees; and extension to 0 degrees, 
bilaterally.  The examiner noted that in a sitting position, 
active flexion and extension associated with significant 
bilateral crepitations were more pronounced on the left than 
on the right.  The examiner also reported that there was no 
indication of instability or incoordination; weakness and 
fatigability were not significant issues of his impairment.  
X-rays revealed moderate narrowing of both patellofemoral 
compartments and anterosuperior patellar enthesopathy present 
on the left.  The diagnosis was bilateral early degenerative 
arthritis with patellar chondromalacia.  The examiner opined 
that there was a minor degree of disability with functional 
impairment related to activities involving deep knee bending, 
stooping, squatting, running, jumping, and repetitively 
walking up and down stairways; the impairment was on the 
basis of pain and definite articular degenerative structural 
changes.  

An October 2004 VA medical record notes that the Veteran was 
retired.  He reported occasionally taking Tylenol for pain.  
On physical examination, there were normal patellar grooves; 
no joint deformities noted; and negative apprehension sign, 
negative anterior/posterior drawer, and no valgus/varus 
laxity.  Range of motion was from 0 degrees extension to 140 
degrees flexion, bilaterally.  The examiner noted crepitus on 
flexion and extension.  There was no evidence of joint 
laxity.  The diagnosis was bilateral knee pain/degenerative 
joint disease (DJD).  

In October 2004 correspondence the Veteran's wife stated that 
he had difficulty climbing and descending stairs and 
inclines, and experienced pain and muscle spasms in his 
knees.  She also reported that he had severe pain when he 
rode in a car for more than 1.5 hours.  She related that he 
can no longer sail due to his various disabilities.  

At the November 2004 DRO hearing, the Veteran reported that 
he voluntarily retired in 1992.  He also testified that his 
knees were unsteady ("wobbly") using stairs and that his 
knees went out several times per week.  As his testimony 
suggested that his bilateral knee disability had increased in 
severity since the last VA examination, the Board requested 
in its September 2006 remand that he be scheduled for another 
examination.  

On March 2007 VA examination, the Veteran reported that his 
pain was a 7 (on a scale of 10), and 9/10 with stair 
climbing, walking, kneeling, and squatting.  He also reported 
a grinding and popping sensation in his knees, and occasional 
pain in his knees when sitting (resulting in having to change 
his position).  He denied major restriction on sleep, major 
difficulty dressing and bathing, and participation in yard 
work or housework or sports.  The examiner noted that the 
Veteran reported experiencing an occasional mild giving way 
sensation, but no true locking.  On physical examination, 
there was no abnormal varus or valgus and mild joint line 
tenderness, bilaterally.  Range of motion was from 0 degrees 
extension (emphasis added) to 140 degrees flexion, 
bilaterally, with pain over the anterior aspect; there was no 
objective loss of range of motion with pain or with 
resistance.  The ligaments, including medial and lateral 
collateral ligaments, were intact and nontender bilaterally.  
There was no effusion.  Lachman's and McMurray tests, 
medially and laterally, were negative.  There was moderate 
patellofemoral crepitation and tenderness bilaterally; the 
patellar compression test was positive bilaterally.  The 
diagnosis was patellar femoral pain syndrome; the extent or 
severity of the patellar chondromalacia and DJD was unknown 
because the Veteran failed to report for X-rays.  The 
examiner reported that there was no evidence of any 
incoordination, weakened movement, or excessive fatigability 
on use with varied resistance.  Additionally, there was no 
instability or subluxation of the knees, the knees do not 
lock, and the Veteran demonstrates patellofemoral 
irritability with patellar compression test and patellar 
crepitation.  It was noted that there was no additional loss 
of motion during flare-ups, according to history the Veteran 
provided.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees or less warrants a 0 percent rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.  

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98 (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 2004).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims has 
held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds 
that the record does not reflect any distinct period of time 
during the appeal period when the criteria for a higher 
rating were met.  Therefore, staged ratings are not 
indicated.  

The Veteran's service-connected left knee disability is 
currently rated under Code 5010 (for traumatic arthritis with 
painful motion), and his service-connected right knee 
disability is currently rated under Code 5257 (for slight 
recurrent subluxation/lateral instability).  The Board 
observes that when the 10 percent rating was assigned for the 
Veteran's right knee disability (by rating decision in March 
2003), it was noted that no subluxation/lateral instability 
was shown, but that X-rays showed evidence of degenerative 
changes.  Consequently, the Board finds that the more 
appropriate rating for the right knee disability is under 
Code 5003 (for degenerative arthritis established by X-ray 
findings).  

As the Veteran's knee disabilities are each currently rated 
10 percent, the focus is on the criteria that would provide 
for (at least) the next higher 20 percent rating.  

The Board notes the allegation by the Veteran's 
representative that the most recent VA examination (in March 
2007) was inadequate (primarily because extension was not 
reported).  The Board has reviewed the report of that 
examination and finds the allegation without merit.  The 
Veteran's complaints (and descriptions of associated 
functional limitations) were elicited from him; clinical 
findings (including range of motion for flexion and 
extension) were reported in sufficient detail to address all 
potentially applicable rating criteria; and the examiner 
noted associated impairment of function.  

Examinations (and the October 2004 VA treatment record) have 
not shown left or right knee flexion to be limited to less 
than 140 degrees (even with limitation due to pain/on use 
considered).  Consequently, a compensable rating under Code 
5260 is not warranted.  Furthermore, left or right knee 
extension has always been reported as full (to 0 degrees).  
Consequently, a compensable rating under Code 5261 is not 
warranted.  Additionally, examinations have never shown any 
evidence of lateral instability or subluxation, so as to 
warrant a separate rating under Code 5257.  The Board notes 
the Veteran's testimony at the November 2004 DRO hearing of 
his knees going out several times a week.  However, all 
examinations have stated that there is no evidence/indication 
of instability or subluxation.  On March 2007 examination it 
was noted that the Veteran has an occasional mild giving way 
sensation, (but no true locking); however, on physical 
examination it was specifically noted that there was no 
instability or subluxation (and all tests for instability 
were normal).  

There is no evidence of ankylosis, dislocated semilunar 
cartilage/symptomatic removal of semilunar cartilage, or 
tibia and fibula impairment; consequently, Codes 5256, 5258, 
5259 and 5262 do not apply.  

The Board has also considered whether referral of these 
matter for extraschedular consideration is warranted.  The 
symptoms of, and functional impairment due to, the Veteran's 
bilateral knee disabilities shown by the record are entirely 
encompassed by the schedular criteria, and therefore those 
criteria are not inadequate.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the 
disability picture presented by the knee disabilities is not 
exceptional.  Factors such as marked interference with 
employment (notably, the Veteran has reported that he has 
been retired since approximately 1992), frequent 
hospitalization or other factors of similar gravity 
associated with the bilateral knee disabilities are not 
shown.  Consequently, referral for extraschedular 
consideration is not warranted.  Notably, the Veteran is 
retired, and has been granted a total disability rating based 
on individual unemployability.  See Shinseki v. Rice, 22 Vet. 
App. 447 (2009).

The preponderance of the evidence is against these claims.  
Consequently, the benefit of the doubt doctrine does not 
apply.  The claims for increase must be denied.  See Gilbert, 
1 Vet. App. at 55.  


ORDER

A rating in excess of 10 percent for degenerative changes in 
the left knee is denied.  

A rating in excess of 10 percent for residuals of a right 
knee sprain is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


